Opinion on Rehearing.
Opinion of MR. JUSTICE SMITH on rehearing.
The problem presented by this case cannot be solved along any logical lines. Regarded as a defendant in an action to recover damages for personal injuries on account of his alleged official negligent act, or neglect to act, a county commissioner appears to be sui generis. At first blush it is difficult to see why he should not be subject to the rules of law applicable to every other official and individual, that is to say, personally liable for his negligent misconduct or malfeasance. Whichever way the cause is decided would seem to violate some well-settled principle of law, A majority of the court, of which the writer was one, has determined that county commissioners may be held personally responsible for damages sustained by reason of their negligent failure to repair, or give warning of, a defect in a public highway. The position thus taken is fortified by a *303large number of very respectable authorities which are cited in the opinion already rendered. On the other hand, the supreme court of Idaho in Worden v. Witt, 4 Idaho, 404, 95 Am. St. Rep. 70, 39 Pac. 1114, held unreservedly that county commissioners are not individually liable in damages for injuries sustained by reason of defective highways. In that ease the court said: “To hold counties or county commissioners liable for all injuries arising from defective highways, in this country, would result in two very undesirable conclusions — the literal abrogation of the office of county commissioner (for no sane man would assume the position, with such a liability attached), and the bankruptcy of every county in the state.” I cannot recognize either reason as sound. In the first place, no one has ever contended, so far as I know, that county commissioners are liable for all injuries arising from defective highways. The majority opinion and the eases therein cited simply hold that county commissioners are liable when they have been found guilty of negligence. This general rule applies to every other individual, official and corporation in the state, and I fail to see any good reason why county commissioners should be immune from it. Again: I think the averment that no sane or responsible man will be willing to assume the duties of the office if commissioners are to be held liable for acts of negligence is not only entitled to no weight as an argument, but is a misstatement of fact. I respectfully protest against such an argument being employed to influence a court in its determination of an important question of law. The fundamental law of a state is not to be changed or misconstrued out of consideration for an individual who may be adversely affected by his violation of it.
The liability of county commissioners is not absolute, but depends upon a solution of the question whether or not they have been guilty of negligence.' I see no occasion for excitement on the part of the county commissioners of the state and no reason why they should not proceed as heretofore to maintain old and open new highways, with a view to accommodating the people of their respective counties and developing the country. *304All they are required to do is to exercise a reasonable degree of care in the performance of the duties devolving upon them by law — the duties which they have taken an oath to perform; the same degree of care which an ordinarily prudent man would exercise in the conduct of his own affairs. I predict that substantial and patriotic citizens will still be found who are public spirited enough to hold the office and properly perform its duties.
The nonliability of the county itself rests upon an entirely different principle from that which is invoked in an attempt to show that the commissioners cannot be made to respond in damages personally. The reason why a county is not liable is that it is a political subdivision of the state, and neither the latter nor any of its subdivisions may be sued without its consent. Such consent has never been given by the law-making power of this state. (5 Thompson on Negligence, sec. 5822.) The doctrine that a city is liable for neglect to keep its highways in suitable repair is grounded upon the principle that the state has committed the care and reparation of the public highways within the corporate limits to the corporation and that the latter has assumed the trust as a corporate duty. (5 Thompson on Negligence, sec. 5806.) Mr. Thompson also says (sec. 5822, supra) that the reason of the rule which charges a city with liability and under the same circumstances exonerates a county is artificial and not supported by legal'reason or analogy.
In my judgment the supreme court of Vermont has taken the only logical position in denying the liability of selectmen, officers similar to our county commissioners; although I think the argument advanced is, in part, fallacious. In Daniels v. Hathaway, 65 Vt. 247, 21 L. R. A. 377,, 26 Atl. 970, the court held that selectmen were not liable to an action for damages for personal injuries alleged to have resulted from a defect in a public highway, for the reason that in matters relating to public highways they act as a board and their duties are, to a certain extent, judicial or quasi judicial. (While it is *305doubtless true that many of tbe duties devolving upon a board of county commissioners are quasi judicial in that they involve the exercise of judgment and discretion, it cannot be said that a negligent omission to act at all, or to take any precautions for the safety of the traveling public, is a judicial or quasi-judicial act. When an act is characterized as negligent, it seems to me to be a contradiction in terms to say that it was the result of judgment and discretion. I therefore adhere to the opinion that, in a proper case, county commissioners are liable to those who, by reason of their negligent conduct or neglect of duty, suffer injury.
But the court has also held that they as individuals may be charged with constructive notice of a defect in a highway. I have no pride of opinion in this matter, and, since listening to the reargument, I have arrived at the conclusion that the court was in error in so holding. I am impressed with the soundness of the doctrine that in order to charge the individual commissioners, or any of them, with a neglect of duty, it must appear that the board, as such, had actual notice of the defective condition of the highway. I have no doubt that when an office is held by a single individual, notice to him personally is, ordinarily, notice to him officially. But when a duty devolves upon a board which has sole power to act, and not upon its individual members, in order to put the board or its members in error or default, notice must be served upon the board; that is, actual notice must come to its members, while convened officially. As was well said by Mr. Justice Start of the supreme court of Vermont in Daniels v. Hathaway, supra, one member cannot act alone; he can neither order repairs nor remove a supervisor for neglect of duty. Two might act if legally convened as a board, but unless so acting they would be as powerless as one. Mr. Commissioner Callaway, for this court, in Williams v. Commissioners, 28 Mont. 360, 72 Pac. 755, said: “To bind the county * * * [the board] must act as an entity and within the scope of its authority. Its members may not discharge its important governmental functions by *306casual sittings on drygoods boxes "r by accidental meetings on the public streets; the statutes do not vest the power of the county in three commissioners acting individually, but in them as a single board; and the board can ret only when legally convened.” If, after the board has been officially notified, any two or more of the individual members thereof negligently refuse to act as a board, I know of no reason why those so refusing should not be held personally responsible in damages for any resulting injury to a traveler on the highway.
Meetings of the boards of county commissioners are limited and regulated by law. When not in session as a board, although the individual members are still county commissioners, they are powerless to perform any official function. I am of opinion, therefore, (1) that before the individual members of a board of county commissioners can be held personally liable for negligent conduct in refusing to repair a public highway, the board of which they are members must have actual notice of such defective condition; (2) that if after such actual notice to the board any two or more members thereof negligently or willfully refuse to cause the defect to be repaired, either directly or through the agency of the supervisor, the members so guilty of negligent conduct are liable to one who, without contributory negligence, is injured thereby. I use the words “neglect” and “negligently” advisedly. They are the crucial words in what I have written. Without negligence or willful misconduct there can be no liability. The office of county commissioner is one of very great dignity and importance. In all matters calling for the exercise of discretion or judgment the members of the board are immune from control or criticism by the courts, provided they act honestly and in good faith. Their decisions are not to be disturbed. They are intrusted with large discretionary powers under the law and are presumed to be actuated only by the highest motives and considerations. But they are no more exempt from the consequences of willful or negligent misconduct than are the judges of the courts or any other public officials.
*307Holding these views, I am of opinion that the judgment of the district court in favor of the respondents Hindson, Richardson and Root should be affirmed.